1

                             08-18-00045-CV


                           MARIA C. CHÁVEZ
                       OFFICIAL COURT REPORTER
                  COUNTY COURT AT LAW NUMBER SEVEN
                         500 E. SAN ANTONIO
                SUITE 1201 EL PASO COUNTY COURTHOUSE      FILED IN
                        EL PASO, TEXAS 79901       8th COURT OF APPEALS
                      (915) 546-2000 ext. 3448         EL PASO, TEXAS
                  E-mail: MariChavez@epcounty.com 5/22/2018 2:21:26 PM
                                                       DENISE PACHECO
                                                          Clerk
                                   May 22, 2018


Court of Appeals
Eighth District of Texas
El Paso County Courthouse
Suite 1203
El Paso TX 79901
RE:   Alejandro Hernández and The
      Freedom Indeed Foundation, Inc. v.
      Constable R.A. Sommers Precinct 7
      Court of Appeals No. 08-18-00045-CV
      Trial Court No. 2017DCV0816



TO THE HONORABLE JUSTICES OF SAID COURT:

Since my last correspondence with this Court, I have received no
notice and no designation of record from any of the parties in this
case.
Please let me know if anything further is needed of me.

                                   Very truly yours,

                                   /S/
                                   MARIA C. CHÁVEZ